
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.22

LEASE


LEASE, dated March 13, 2000, between Laguna South Exchange LLC, a Washington
limited liability company ("Landlord"), and Advanced Digital Information
Corporation, a Washington corporation ("Tenant").

1.Basic Lease Terms.    This Section sets forth certain basic terms of this
Lease for reference purposes. This Section is to be read in conjunction with the
other provisions of this Lease; provided, however, to the extent of any
inconsistency between this Section and the other provisions of this Lease, this
Section shall control.

Lease Premises (see Section 2):

Address:   17275 N.E. 67th Court
Redmond WA 98052

Rentable Sq. Ft. ("RSF"):    78,676

Rent (See sections 5 and 6):   Brokers (See Section 36) Base Monthly
Rent:    $62,014   For Tenant: Leo Backer, Leibsohn and Company Rent Adjustment:
Base Monthly Rent Shall Increase as follows::   For Landlord: Scott Davis, CB
Richard Ellis


Effective Date


--------------------------------------------------------------------------------


 
New Base Monthly Rent

--------------------------------------------------------------------------------

06-01-2003   $ 63,564.35 06-01-2004   $ 65,153.46 06-01-2005   $ 66,782.29
06-01-2006   $ 68,451.85 06-01-2007   $ 70,163.15 06-01-2008   $ 71,917.23
06-01-2009   $ 73,715.16


Security Deposit:    $83,931.45
 
Addresses for Notices (See Section 29):
Estimated Additional Rent:    $13,768.30
 
Landlord:
14850 N.E. 31st Circle
Redmond WA 98052
Attention:    Bill Hart/Glenn Hart
Phone:    425-556-9100
Fax:    425-556-9200
 
 
 
Tenant:
PO Box 97057
Redmond WA 98073-9757
Attention:    Leslie S. Rock
Phone:    (425) 881-8004
Fax:    (425) 881-2296
Term:
Ten (10) years, subject to provisions of Section 3.
 
Permitted Use (see Section 7):    Office, light manufacturing, warehouse and
distribution, assembly and repair and maintenance of electronic components for
the computer industry and sales activities directly related thereto.


Commencement Date
 
See Section 3
 
Rent Commencement Date:
 
Commencement Date subject to Section 4.
Expiration Date
 
June 14, 2010
 
Extension Options: One five (5) year

1

--------------------------------------------------------------------------------

Operating Expenses (See Section 8): Tenant's
Share is 100% of Operating Expenses

1A.Special Lease Terms.    The following additional Lease terms shall apply. To
the extent of any inconsistency between this Section 1A and the other provisions
of this Lease, this Section 1A shall control.

1A.1Improvement of Premises.

1A.1.1    Initial Improvements.    Landlord agrees to perform the following work
in subparagraphs (a) and (b) below on behalf of Tenant at Landlord's cost and
expense prior to Lease Commencement. Landlord will complete the work described
in subparagraph (c) below in a timely manner after the permit is issued and work
can begin:

a)Provide all new gas HVAC units on both the downstairs assembly area and the
upstairs office area. b)Repair window seals throughout, and/or replace windows
where required. c)Provide a complete parking lot revision as specified in
Section 24.

1A.1.2    Secondary Tenant Improvements.    Additionally, Landlord agrees to
perform the following work, under acceptable terms and conditions to both
parties, at Tenant's sole cost and expense, or to allow Tenant to perform the
following work at Tenant's sole cost and expense. In the event Tenant elects to
have Landlord perform the following work at Landlord's cost, then the monthly
rent shall be adjusted upward by the cost of the improvements at the interest
rate set forth in Section 33.8, amortized over the remaining lease term. The
amount of Secondary Tenant Improvements that the Landlord is willing to amortize
is limited to one hundred and fifty thousand dollars ($150,000). Costs of such
improvements in excess of $150,000 shall be paid to Landlord by Tenant upon
completion of the work. The following Tenant improvements have been approved by
Landlord and Tenant shall not be required to remove these improvements at the
termination or expiration of the Lease:

a)Construct the low bay mezzanine space into a/c assembly area complete with a
drop ceiling, 75 foot candles of lighting, sprinklered, VCT or comparable
flooring and SO power drops. b)Sheetrock, tape and paint all walls in the
low-bay assembly area. c)Improve lighting in the high-bay warehouse area to 75
foot candles. d)Upgrade lunchroom and rest rooms in office area. e)Add or expand
existing rest rooms on the first floor, location subject to Landlord approval.
f)Add or expand existing rest rooms in the high-bay area for manufacturing to
accommodate approximately 100 employees. g)Remove approximately 10 offices in
the office area (subject to Landlord's consent). h)Demolish walls in low-bay
area. i)Re-configure the lunch room into office or lab space. j)Construct a new
lunch room in the southeast corner of the first floor (assembly space) near the
main entrance to accommodate approximately 160 employees. k)Add air conditioning
(at Tenant's option) to the high-bay warehouse.



1A.2Measurement.    The RSF contained in the Premises has been determined under
this Lease to be 78,676 square feet based upon a measurement equal to the
"Construction Area" (for a single-tenant building), as defined in the Building
Owners and Managers Association International (BOMA) American National Standard
Method for Measuring Floor Area in Office Buildings, which measurement Landlord
and Tenant accept and approve. Landlord and Tenant further acknowledge and agree
that any calculation of Base Monthly Rent on a per

2

--------------------------------------------------------------------------------

RSF basis is for convenience of calculation purposes only in order to determine
the Base Monthly Rent. Any actual measurement of the square footage or rentable
square footage of the Premises and Building shall not be relevant to or control
the calculation of Base Monthly Rent.

1A.3Signage.    Landlord shall allow Tenant to install exterior Building signage
identifying Tenant on the Building. Said signage is subject to City of Redmond
approval.



2.Premises.    Landlord agrees to lease to Tenant and Tenant agrees to lease
from Landlord the Premises described on Exhibit A-1 and consisting of
approximately the RSF designated in Section 1. The Premises are the entirety of
the building (the "Building"), located on the real property described on
Exhibit A-2 ("Property").

3.Term.

3.1The term of this Lease ("Term") shall commence on the later of (1) June 15,
2000, or (2) fifteen days after after Landlord's work set forth in
Section 1A.1.1 above is completed.

3.2The Term shall expire on the Expiration Date set forth in Section 1, unless
sooner terminated as provided in this Lease.

4.Construction of Premises; Early Possession; Delayed Delivery of Possession.

4.1Any improvements to or construction on the Premises shall be carried out in
accordance with applicable work documents approved as provided for herein.

4.2If Landlord permits Tenant to occupy the Premises prior to the Commencement
Date set forth in Section 1, the Commencement Date shall be such date of
occupancy. Tenant's occupancy prior to the originally Scheduled Commencement
Date shall be subject to all the provisions of this Lease and shall not advance
the Expiration Date. In addition, the provisions of Section 14 of this Lease
shall apply during the period commencing on the first date upon which Tenant or
its employees, agents, or contractors are present on the Premises.

4.3If Landlord for any reason cannot deliver possession of the Premises to
Tenant at the Commencement Date in addition to the provisions of the Landlord's
Construction Agreement relating to such delay, the following shall occur:
(i) the Commencement Date shall be the date on which possession of the Premises
is delivered to Tenant, (ii) this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom, and
(iii) the Rent Commencement Date shall be delayed and shall commence on the
delayed Commencement Date, except as provided in Section 4.4.

4.4If any act or failure to act by Tenant causes any delay in Landlord's
completion of the Premises, thereby delaying Tenant's occupancy of the Premises
beyond June 1, 2000, then Landlord may at its option require Tenant to commence
payment of Rent on June 1, 2000, notwithstanding such delay in delivery of
possession.

5.Rent.

5.1Tenant shall pay to Landlord the Base Monthly Rent specified in Section 1 and
the Additional Rent as set forth in Section 8 and elsewhere in this Lease (the
Base Monthly Rent and the Additional Rent are collectively referred to as
"Rent"). Rent shall be paid in advance, on or before the first day of each
calendar month of the Lease Term.

5.2Rent shall be paid without prior notice, demand, set off, counterclaim,
deduction or defense and, except as otherwise expressly provided in this Lease,
without abatement or suspension. Any such abatement or suspension shall be null
and void upon any default by Tenant

3

--------------------------------------------------------------------------------

hereunder, and Tenant shall thereafter upon Landlord's demand pay to Landlord
200% of the amount of Rent abated or suspended.

5.3Payment of Rent shall begin on the Rent Commencement Date set forth in
Section 1, subject to Section 4. Rent for any period during the Lease term that
is for less than one month shall be prorated for the actual number of days in
such period.

5.4All Rent shall be paid to Landlord at the address for notices set forth in
Section 1, in lawful money of the United States of America, or to such other
person or at such other place as Landlord may from time to time designate in
writing.



6.Prepaid Rent and Security Deposit.

6.1Upon execution of this Lease, Tenant shall pay to landlord the First Months
Rent. The Security Deposit set forth in Section 1 shall not be due until the
first day of year five (5) of this Lease (the Prepaid Rent and the Security
Deposit being collectively referred to as the "Deposit").

6.2Landlord shall have the right to all or any of the Deposit to cure any
Default by Tenant under this Lease or to compensate Landlord for any damage
sustained by it resulting from such Default. In the event of any such
application of the Deposit, Tenant shall, on demand, immediately pay to Landlord
the amount necessary to replenish the Deposit to the amount set forth in
Section 1. The Security Deposit will not be used to remove the approved Tenant
Improvements.

6.3If Tenant is not in Default at the expiration or termination of this Lease,
Landlord shall return the remaining Security Deposit to Tenant, less any amounts
necessary to return the Premises and the approved Tenant Improvements to their
original condition, reasonable wear and tear excepted. Approved Tenant
Improvements will not need to be removed from the Premises pursuant to
Section 1A.1.2 above).

6.4In the event this Lease is terminated before the end of the Term for any
reason, any Rent paid for any period after the date of such termination shall be
treated as an addition to the Security Deposit.

6.5Landlord's obligations with respect to the Security Deposit are those of a
debtor and not a trustee. Landlord may maintain the security deposit separate
from Landlord's general funds or may commingle the Security Deposit with other
funds of Landlord. No interest shall accrue for Tenant on the Deposit.

7.Use of Premises.

7.1Tenant shall use the Premises only for the purpose set forth in Section 1.
Tenant acknowledges that it has determined to its satisfaction that the Premises
can be used for those purposes. Tenant waives any right to terminate this Lease
in the event the Premises cannot be used for such purposes during the Term. The
Premises may not be used for any other purpose without Landlord's written
consent.

7.2Tenant shall not do or permit anything to be done in or about the Premises or
bring or keep anything therein which will in any way increase the cost of or
affect any fire or other insurance upon the Building or any part thereof or any
of its contents, or cause cancellation of any insurance policy covering the
Building or any part thereof or any of its contents.

7.3Tenant shall not use or allow the Premises to be used for any unlawful
purpose or in any way constituting a nuisance.

4

--------------------------------------------------------------------------------



8.Additional Rent for Operating Expenses.

8.1Tenant Payment.    Tenant shall pay, as Additional Rent, all Operating
Expenses. Operating Expenses shall be payable on or before the first day of the
first full calendar month of the Term or upon the Commencement Date, whichever
first occurs, and on the first day of each successive calendar month thereafter
during the Term in the same manner as Base Monthly Rent.

8.2Accounting Period.    An accounting period is a calendar year; except the
first accounting period shall commence on the Commencement Date and end in
December 31 of the same calendar year. The last accounting period shall end on
the Expiration Date of the Lease Term. Annualized Operating Expenses shall be
prorated on a per diem basis for any accounting period that is less than a full
calendar year.

8.3Adjustment.    Landlord can adjust the Operating Expenses at the commencement
of each new accounting period throughout the Lease term, whereupon Tenant's
Additional Rent shall be adjusted accordingly. Prior to each January 1 of the
Term, Landlord shall furnish Tenant a written statement of the estimated monthly
Operating Expenses for the coming calendar year. The estimated monthly Operating
Expenses for the period before the first January 1 after the Commencement Date
will be provided by Landlord to Tenant no later than 90 days prior to the
Commencement Date. Landlord may, by written notice to Tenant, revise its
estimate of Operating Expenses from time to time by written notice to Tenant,
following which notice Tenant shall increase or decrease, as the case may be,
the Additional Rent for the remainder of that accounting period.

8.4Reconciliation.    Within 90 days after each January 1 during the Term, or as
soon thereafter as practicable, Landlord shall deliver to Tenant a written
statement setting forth the actual Operating Expenses during the preceding
calendar year (or portion of such calendar year after the Commencement Date). To
the extent actual Operating Expenses exceeded the estimated Operating Expenses
paid by Tenant, Tenant shall pay Additional Rent to Landlord within 30 days
after receipt of such statement by Tenant, together with interest at the rate
set forth in Section 33.8. To the extent actual Operating Expenses were less
than the estimated Operating Expenses paid by Tenant, Tenant shall receive a
credit against its next payable Rent or such amount shall otherwise be refunded
to Tenant as Landlord determines in its sole discretion.

8.5Definitions.    "Operating Expenses" means all expenses and charges incurred
by Landlord in the operation of the Building and Property, as a first-class
facility, including without limitation the following costs by way of
illustration: (i) all real property taxes, assessments and other general or
special charges levied during the Term by any public, governmental or
quasi-governmental authority against the real or personal property included in
the Building or Property, including without limitation Landlord's personal
property used in the maintenance, repair or operation of the Building or the
Property, or any other tax on the leasing of the Building or in the rents from
the Building (other than federal, state or local income or franchise tax);
(ii) any and all assessments, fees, charges and impositions Landlord must pay
for the Building and Property, transportation or any other improvement
monitoring or management plans, or any other covenant, condition or reciprocal
easement agreements; (iii) electricity, gas and similar energy sources, refuse
collection, water, sewer and other utilities' services for the Building and the
Property; (iv) all licenses, permits and inspection fees, property management
fees paid to independent or affiliated contractors or to Landlord, and legal,
accounting and other professional expenses; (v) all costs and expenses relating
to the Premises Maintenance Obligations (as defined in Section 9.1), including
reasonable reserves; (vi) all costs and expenses relating to the Premises
Services Obligations (as defined in Section 9.2), including reasonable reserves;
(vii) all costs of improvements or alterations to

5

--------------------------------------------------------------------------------

the Building and Property required by Laws, or to save labor, or to reduce
Operating Expenses; (viii) all premiums and deductibles for liability, property
damage, casualty, automobile, rental loss, compensation or other insurance
maintained by Landlord for the Building or Property; (ix) the cost (amortized
over such reasonable period of time as Landlord shall determine together with
market rate interest as reasonably determined by Landlord on the unamortized
balance) of any capital improvements made to the Property or Building by
Landlord for the replacement of any Building equipment needed to operate the
Building at the same quality levels as prior to replacement; (x) costs incurred
in the management of the Building and Property (including supplies, wages and
salaries of employees used in the management, operation and maintenance thereof
and payroll taxes and similar governmental charges with respect thereto, and
Building management office rental, if any) commensurate with the costs charged
tenants for management of similar buildings with similar tenants in the
Bellevue/Redmond area; and (xi) any other expense or charge whether or not
described above that in accordance with generally accepted accounting and
management practices is properly an expense of maintaining, operating or
repairing the Building or Property. Operating Expenses shall not include
depreciation on the Building or equipment therein, Landlord's executive
salaries, real estate brokers' commissions, and costs or expenses for which
Landlord is reimbursed or indemnified, by an insurer or condemnor. Except as
provided for above, Landlord shall not collect more than 100% of Operating
Expenses and shall not recover any item of cost more than once.

8.6Tenant Obligation.    Landlord shall have the same rights with respect to
Tenant's nonpayment of Operating Expenses as required under this Lease as it has
with respect to any other nonpayment of Rent under this Lease.



9.Premises Maintenance and Services Obligations.

9.1Premises Maintenance Obligations.    Landlord shall cause to be performed all
repairs, maintenance, cleaning, replacements, resurfacing and monitoring to the
roof membrane, roof, irrigation system, patios, decks, exterior finishes and
painting, exterior windows, parking areas, and grounds of the Premises and the
Building. Tenant shall cause to be performed all repairs, maintenance, cleaning,
replacements, resurfacing and monitoring of all other parts and areas of the
Premises, Building and Property, including, without limitation, the elevator
equipment and system, the signs, interior windows, doors, skylights, service
areas, interior finishes and painting, heating, ventilating and air conditioning
systems, cleaning and refuse removal systems, and similar items. The Landlord's
obligations shall include establishing reserves (but excluding the telephone,
data, cable television, satellite transmission, computer and security systems of
the Premises), and any other reasonable and necessary maintenance, repair and
replacement (but excluding Tenant's obligations set forth above and trade
fixtures) required to keep the Premises, Building and Property in first class
order, condition and repair and in compliance with all service and maintenance
requirements imposed by any warranty, service or maintenance contract in effect
for any portion of the Premises, building or Property (collectively, "Premises
Maintenance Obligations").

9.2Premises Services Obligations.    Landlord shall arrange for and cause to be
provided, all services to the Premises, Building and Property of a continuing
nature, including without limitation, janitorial, landscape and irrigation
system maintenance, parking lot sweeping and maintenance, window washing,
rubbish removal, maintenance of the heating, ventilating, and air conditioning
systems, property management services and other similar desired and necessary
services (but excluding telephone, cable television, data transmission,
satellite transmission, and security system services or computer cabling or
wiring) (collectively "Premises Services Obligations").

6

--------------------------------------------------------------------------------





9.3Operating Expense.    In the manner and to the extent provided in Section 8,
any and all costs arising from Landlord's performance of the Premises
Maintenance and Services Obligations shall be paid in full by Tenant as
Additional Rent and Operating Expenses under this Lease.

9.4Default.    Landlord shall perform Landlord's Premises Maintenance and
Service Obligations diligently and promptly as circumstances warrant, but so
long as Landlord acts with such diligence, Landlord shall not be liable for any
failure to perform Landlord's Premises Maintenance and Services Obligations
unless such failure shall persist for the period beyond that cure period stated
in Section 18.2 after written notice of the failure to perform such Premises
Maintenance and Services Obligations is given to Landlord by Tenant. Tenant
shall perform Tenant's Premises Maintenance Obligations diligently and promptly
as circumstances warrant. Failure to do so shall constitute a default under
Section 18.1, subject to the cure periods provided for therein.

9.5Surrender.    Tenant shall surrender the Premises to Landlord upon the
expiration or sooner termination of this Lease, in the same condition as when
received or as Tenant has modified the Premises with Landlord approval,
excluding ordinary wear and tear. Upon expiration or termination of this Lease,
any and all damage done to the Premises as a result of Tenant's removal of any
personal property, fixtures or furnishings shall be repaired and the Premises
restored, at Tenant's expense.

9.6No Obligation to Alter.    Except as provided elsewhere in this Lease,
Landlord shall have no obligation whatsoever to alter, remodel, improve, repair,
decorate, or paint the Premises or any part thereof, including without
limitation any obligation to alter or remodel the Premises as may be required
under the Americans with Disabilities Act. Tenant affirms that Landlord has made
no representations to Tenant about the condition of the Premises or the
Building, except as specifically herein set forth.

9.7Tenant Waiver.    Tenant waives the right to make repairs at Landlord's
expense under any law, statute, or ordinance now or hereafter in effect.



10.Structural and Utility Maintenance and Repair Responsibility.

10.1Structural Repairs.    Subject to the provisions of Section 15, Landlord
shall, at Landlord's expense, maintain, repair and replace the roof structure
(excluding membrane (except that, if the average costs to maintain, repair and
replace the membrane incurred by Tenant over the term (or extension of term, if
extended) exceed $5,000 a year, then at the end of the Term Landlord will
reimburse Tenant for the aggregate amount of the annual overage in excess of
$5,000)), all exterior and bearing walls, the floor slab and the foundation of
the Building ("Structural Repairs"). Landlord shall give reasonable advance
notice to Tenant of such repairs to the extent practical and feasible.

10.2Utilities Repairs.    Subject to the provisions of Section 15, Landlord
shall, at Landlord's expense, if required, or cause the utility purveyor to
maintain, repair and replace the underground electrical, water, sewer and
plumbing utility systems serving the Buildings insofar as such utility systems
are located outside the Building between the public right of way and the
Building, and the conduits and pipes or wiring located therein and forming a
part thereof, ("Utility Systems Repairs").

10.3Tenant's Responsibility.    To the extent that such Structural Repairs or
Utility Systems Repairs are necessitated in part or in whole by the act,
neglect, fault, or omission of any duty by the Tenant, its agents, servants,
employees, or invitees, Tenant shall pay to Landlord the reasonable costs of
such Structural Repairs or Utility Systems Repairs, within thirty (30) days
after Landlord's submission of a reasonably detailed invoice for the same, but
only to the extent such costs were necessitated by the act, neglect, fault or
omission of any duty by the

7

--------------------------------------------------------------------------------

Tenant. Landlord shall not be liable for any failure to make any such Structural
Repairs or Utility Systems Repairs, unless such failure shall persist after
Landlord's receipt of written notice from Tenant and beyond the cure periods set
forth in Section 18.2.

11.Utilities and Services.

11.1Landlord Responsibility.    Landlord shall arrange for and cause to be
provided, at Tenant's expense, heat, light, water, electricity, gas and any and
all other utility services, excluding, however, telecommunications and data
communications services, telephone service, cable television service, satellite
transmission service, if any, or computer cabling or wiring.

11.2Tenant Responsibility.    Tenant shall pay, as Additional Rent, prior to
delinquency, for heat, water, electricity, gas and any and all other utility
services supplied to the Premises and will pay any required deposits therefor.
Tenant shall keep the temperature of the Building at such level as may
reasonably be requested by Landlord to protect the Building. At Tenant's
request, Tenant may be billed directly by utility providers for some or all of
utility services provided to the Building and Premises. In such event those
utility expenses will not be considered as Operating Expenses or Additional
Rent. However, if Tenant fails to timely pay for such utility services, Landlord
shall have the right to pay such utility expenses on behalf of Tenant and Tenant
shall reimburse Landlord as Additional Rent for such payment within five (5)
days of Landlord's demand, together with late fees and interest as provided for
in Section 33.8. In addition, if Tenant fails to timely pay any utility
expenses, Tenant shall forfeit at Landlord's option the right to pay utility
expenses through direct billing and utility expenses shall then be included as
Operating Expenses.

11.3Failure of Services.    In the event of any failure or interruption of such
utilities and services, Landlord shall diligently attempt to resume service
promptly. Tenant shall not be entitled to any abatement or reduction of Rent by
reason of any failure or interruption of utilities or services, no eviction of
Tenant shall result from any such failure or interruption, and Tenant shall not
be relieved from the performance of any obligation in this Lease because of such
failure or interruption.

12.Limits on Landlord's Liability.    Landlord's liability in respect to its
obligations under Section 9, 10 and 11 to repair and maintain portions of the
Premises and Building and to provide utilities and services (collectively,
"Repair and Service Obligations") is subject to the following limitations.

12.1Circumstances Beyond Landlord's Control.    Landlord shall not be liable for
any failure of Repair and Service Obligations when such failure is caused by
(i) strikes, lockouts or other labor disturbance or labor dispute of any
character, (ii) governmental regulation, moratorium or other governmental
action, (iii) inability despite the exercise of reasonable diligence to obtain
electricity, water or fuel from the providers thereof, (iv) acts of God or
(v) any other cause beyond Landlord's reasonable control.

12.2Landlord Liability.    Subject to Section 12.1, Landlord shall not be liable
for any failure of Repair and Service Obligations, unless such failure shall
persist for an unreasonable time after written notice of the need of such
repairs or maintenance or of the interruption of services is given to Landlord
by Tenant. Landlord shall not be liable for any injury to or interference with
Tenant's business arising from the making of any repairs, alterations, or
improvements in or to any portion of the Building, the Premises, or the
Property, or to fixtures, appurtenances, and equipment therein, or the failure
of Repair and Service Obligations. Without limiting the generality of this
Section 12, in no event shall Landlord have any liability for consequential
damages resulting from any act or omission of Landlord in respect of its Repair
and Service Obligations, even if Landlord has been advised of the possibility of
such consequential damages.

8

--------------------------------------------------------------------------------

12.3Rent Abatement.    Except as specifically provided in Sections 15 and 16,
there shall be no abatement of Rent in any circumstances under this Lease.



13.Alterations and Additions by Tenant.    With prior written consent of
Landlord, Tenant may make at its expense additional improvements or alterations
to the Premises. Any repairs or new construction by Tenant shall be done in
conformity with plans and specifications approved by Landlord, by contractors
approved by Landlord, and subject to Landlord's reasonable rules and regulations
regarding such construction. All work performed shall be done lien-free in a
workmanlike manner and shall become the property of Landlord. Landlord may
require that Tenant provide to Landlord, at Tenant's expense, a lien and
completion bond in an amount equal to 150% of the estimated cost of any
improvements, additions, or alterations in the Premises. Landlord shall not
unreasonably withhold its consent to Tenant's proposed alterations or
improvements if the conditions of this Section 13 are satisfied. All such
alterations and improvements shall become the property of Landlord; provided
that Landlord may require Tenant to remove any improvements or alterations at
the expiration or termination of the Term (except those improvements which
Landlord has agreed may remain, either as provided herein or after the date
hereof), such removal to occur at Tenant's expense; and Tenant shall repair all
damage to the Premises or Building occurring as a result of such removal. In the
event Tenant fails to remove any improvements or alterations as required by
Landlord or repair any damage occurring during such removal, Landlord shall be
entitled to remove any improvements or alterations or make such repairs, at
Tenant's expense, and shall further be entitled to draw upon the Deposit.

14.Insurance; Indemnity.

14.1Tenant Waiver.    Landlord shall not be liable to Tenant, and Tenant hereby
waives all claims against Landlord, for injury or damage to any person or
property in or about the Premises, Building, Property or Common Areas by or from
any cause whatsoever, including without limitation any acts or omissions of any
other tenants, licensees or invitees of the Building.

14.2Tenant Indemnity.    Tenant shall indemnify and defend (using legal counsel
acceptable to Landlord) Landlord and hold harmless, from and against any and all
loss, cost, damage, liability and expense (including reasonable attorneys' fees)
whatsoever that may arise out of or in connection with Tenant's occupation, use
or improvement of the Premises, or that of its employees, agents or contractors,
or Tenant's breach of its obligations under this Lease. To the extent necessary
to fully indemnify Landlord from claims made by Tenant or its employees, this
indemnity constitutes a waiver of Tenant's immunity under the Washington
Industrial Act, RCW Title 51. This indemnity shall survive the expiration or
termination of the Term. Landlord and Tenant acknowledge that this indemnity
obligation has been negotiated and agreed to by them.


      

--------------------------------------------------------------------------------

Landlord's Initials   /s/ [ILLEGIBLE]

--------------------------------------------------------------------------------

Tenant's Initials

14.3Landlord Responsibility.    The exculpation, release and indemnity
provisions of Sections 14.1 and 14.2 shall not apply to the extent the subject
claims thereunder were caused by Landlord's gross negligence or willful
misconduct. However, in no event shall Landlord be liable to Tenant for
consequential damages.

14.4Tenant Insurance.    Tenant shall procure and maintain throughout the Term
at Tenant's expense, the following insurance:

14.4.1    Comprehensive general public liability insurance, insuring Tenant
against liability arising out of the Lease and the use, occupancy, or
maintenance of the Premises and all areas appurtenant thereto. Such insurance
shall be in the amount of not less than

9

--------------------------------------------------------------------------------

$5,000,000 combined single limit for injury to or death of one or more persons
in an occurrence, and for damage to tangible property (including loss of use) in
an occurrence (or in such amount as Landlord determines in its reasonable
discretion). Such policy shall insure the operations of independent contractors
and contractual liability (covering the indemnity in Section 14.2) and shall;
(1) name Landlord as an additional insured, (ii) provide a waiver of subrogation
endorsements with respect to Landlord, and (iii) provide that it is primary and
noncontributing with any insurance in force or on behalf of Landlord.

14.4.2    Standard form property insurance insuring against the perils of fire,
extended coverage, vandalism, malicious mischief, special extended coverage
("All-Risk") and sprinkler leakage. This insurance policy shall be upon all
personal property for which Tenant is legally liable or that was installed at
Tenant's expense, and that is located in the Building or Premises, including
without limitation all Tenant's furnishings, fixtures, furniture, fittings, and
equipment and all improvements to the Premises installed by Tenant, in an amount
not less than 90% of the full replacement cost thereof. In the event of a
dispute as to the amount of full replacement cost, the decision of Landlord or
any mortgagees of Landlord shall be conclusive. Such policy shall also include
business interruption coverage, covering direct or indirect loss of Tenant's
earnings attributable to Tenant's inability to use fully or obtain access to the
Premises or Building, in an amount as will properly reimburse Tenant. Such
policy shall name Landlord and any mortgagees to Landlord as insured parties, as
their respective interests may appear.

14.4.3    Workman's Compensation and Employer's Insurance (as required by state
law).

14.4.4    Any other form or forms of insurance as Tenant or Landlord or any
mortgagees of Landlord may reasonably require from time to time in form, in
amounts and for insurance risks against which a prudent tenant would protect
itself.

14.5Policies.    All policies of insurance to be obtained by Tenant hereunder
shall be in a form satisfactory to Landlord and shall be issued by insurance
companies holding a General Policyholder Rating of "A" and a Financial Rating of
"X" or better in the most current issue of Best's Insurance Guide. Tenant shall
provide Landlord with certificates of such insurance. No such policy shall be
cancelable or reducible in coverage except after 30 days' prior written notice
to Landlord. Tenant shall, within ten days prior to the expiration of such
policies, furnish Landlord with renewals or "binders" thereof, or Landlord may
order such insurance and charge the cost thereof to Tenant as Additional Rent.

14.6Landlord's Insurance.    Landlord shall maintain liability and casualty
insurance for the Building and Property adequate in Landlord's judgment to cover
(with deductibles deemed appropriate by Landlord) the risks customarily insured
against by owners of properties similar to the Building.

14.7Proceeds.    The proceeds of any insurance policies maintained by or for the
benefit of Landlord shall belong to and be paid over to Landlord. Any interest
or right of Tenant in any such proceeds shall be subject to Landlord's interest
and right in such proceeds.

14.8Waiver of Subrogation.    Anything in this Lease to the contrary
notwithstanding, Tenant and Landlord each waives its entire right of recovery,
claims, actions, or causes of action against the other for loss or damage to the
Premises, Building, or Property or any personal property of such party therein
that is caused by or incident to the perils covered by normal extended coverage
clauses of standard fire insurance policies carried by the waiving party and in
force at the time of damage or loss, including without limitation deductibles
and retentions under any such insurance policies in effect, and self-insurance
against any such perils. Tenant and

10

--------------------------------------------------------------------------------

Landlord each waives any right of subrogation it may have against the other
party to the extent of recovery under any such insurance, and shall cause each
insurance policy obtained by it to provide that the insurance company waives all
right to recovery by way of subrogation against the other party in connection
with any such loss or damage. If either Landlord or Tenant is unable to obtain
its insurer's permission to waive any claim against the other party, such party
shall promptly notify the other party of such inability.

14.9Notice of Accidents.    Tenant shall promptly notify Landlord of any
casualty or accident occurring in or about the Premises.



15.Destruction.

15.1If the Premises or the Building is destroyed by fire, earthquake, or other
casualty to the extent that they are untenantable in whole or in part as
reasonably determined by Landlord, or if any destruction of the Premises or
Building occurs in the last two (2) years of the Term, then Landlord shall have
the right but not the obligation to proceed with reasonable diligence to rebuild
and restore the Premises or the Building or such part thereof.

15.2Landlord shall within 30 days after such destruction or injury notify Tenant
whether Landlord intends to rebuild. If Landlord fails to notify Tenant within
such period, then this Lease shall terminate as the end of such period.

15.3During the period from destruction or damage until restoration (or
termination of this Lease), Rent shall be abated in the same ratio as that
portion of the Premises which Landlord determined is unfit for occupancy shall
bear to the whole Premises, to the extent that Landlord receives the proceeds of
Tenant's business interruption insurance. If damage is due to the fault or
neglect of Tenant or its agents, employees. invitees, or licensees, there shall
be no abatement of Rent.

15.4Landlord shall not be required to repair any injury or damage by fire or
other cause, or to make any repairs or replacements of any panels, decoration,
office fixtures, paintings, floor covering, or any other improvements to the
Premises installed by Tenant. Instead, if Landlord repairs or rebuilds the
Premises under this Section 15, Tenant shall repair or rebuild such
Tenant-installed improvements and other items of property.

15.5Tenant shall not be entitled to any compensation or damages from Landlord
for loss of the use of the whole or any part of the Premises, the property of
Tenant, or any inconvenience or annoyance occasioned by such damage, repair,
reconstruction, or restoration.

16.Condemnation.

16.1If all or part of the Premises are taken under power of eminent domain, or
sold under the threat of the exercise of said power, this Lease shall terminate
as to the part so taken as of the date the condemning authority takes
possession.

16.2If more than 25% of the floor area of Premises is taken by condemnation,
Landlord or Tenant may, by written notice to the other within ten days after
notice of such taking, terminate this Lease as to the remainder of the Premises
as of the date the condemning authority takes possession.

16.3If Landlord or Tenant does not so terminate, this Lease shall remain in
effect as to such remainder, except that the Rent shall be reduced in the
proportion that the rentable floor area taken bears to the original rentable
total floor area. However, if circumstances make abatement based on floor area
unreasonable, the Rent shall abate by a reasonable amount to be determined by
Landlord. In the event that neither Landlord nor Tenant elects to terminate this
Lease, Landlord's responsibility to restore the remainder of the Premises shall
be limited

11

--------------------------------------------------------------------------------

to the amount of any condemnation award allocable to the Premises, as determined
by Landlord.

16.4Any award for the taking of all or part of the Premises under the power of
eminent domain, including payment made under threat of the exercise of such
power, shall be the property of Landlord, whether made as compensation for
diminution in value of the leasehold or for the taking of the fee or as
severance damages. Tenant shall only be entitled to such compensation as may be
separately awarded or recoverable by Tenant in Tenant's own right for the loss
of or damage to improvements to the Premises installed by Tenant, Tenant's trade
fixtures and removable personal property. Landlord shall not be liable to Tenant
for the loss of the use of all or any part of the Premises taken by
condemnation.

16.5Landlord shall have the exclusive authority to grant possession and use to
the condemning authority and to negotiate and settle all issues of just
compensation or, in the alternative, to conduct litigation concerning such
issues; provided however, that Landlord shall not enter into any settlement of
any separate award that may be made to Tenant as described in Section 16.4
without Tenant's prior approval of such settlement, which approval shall not be
unreasonably withheld or delayed.



17.Assignment and Subletting.

17.1Tenant shall not assign this Lease, or sublet the Premises or any part
thereof, either by operation of law or otherwise, or permit any other party to
occupy all or any part of the Premises, without first obtaining the written
consent of Landlord, such consent shall not be unreasonably withheld or delayed
Tenant shall propose such assignment or sublease by written notice to Landlord,
and such notice shall specify an effective date which shall be the first day of
a calendar month and shall be not less than 30 days after the date of such
notice. This Lease shall not be assignable by operation of law. Tenant shall
further provide to Landlord other information and creditworthiness materials
concerning any proposed assignee or sublessee as is requested by Landlord.

17.2If Tenant is a corporation, any transfer of this Lease from Tenant by
merger, consolidation, or liquidation, or any change in the ownership of or
power to vote 50% or more of the outstanding voting stock of Tenant shall
constitute an assignment under this Lease. If Tenant is a partnership or limited
liability company, any change in the identity or majority ownership of partners
or members in Tenant serving as general partner or manager or owning 50% or more
of the outstanding economic interests in such entity shall constitute an
assignment under this Lease.

17.3In the alternative to consenting to a proposed assignment or sublease,
Landlord shall have the right to recapture the Premises, or applicable portion
thereof. Landlord may exercise such right by notice to Tenant within 20 days
after receipt of Tenant's notice. Such recapture shall terminate this Lease as
to the applicable portion of the Premises effective on the effective date
proposed in Tenant's notice.

17.4If Landlord elects not to recapture and thereafter elects to give its
consent to the proposed assignment or sublease, (i) Landlord may charge Tenant a
reasonable sum to reimburse Landlord for legal and administrative costs incurred
in connection with such consent; (ii) in the event of a sublease, Landlord and
Tenant shall share equally in any rent and other proceeds paid to Tenant in
excess of the Rent to be paid to Landlord under this Lease; and (iii) in the
event of an assignment or a sublease, Tenant shall remain liable to Landlord for
the performance of all Tenant's obligations under this Lease.

12

--------------------------------------------------------------------------------





17.5If the Lease is assigned pursuant to the provisions of said Revised
Bankruptcy Act, 11 U.S.C. Section 101 et seq., any and all consideration paid or
payable in connection with such assignment shall be Landlord's exclusive
property and paid or delivered to Landlord, and shall not constitute the
property of tenant or tenant's estate on bankruptcy. Any person or entity to
whom the Lease is assigned pursuant to the Revised Bankruptcy Act shall be
deemed automatically to have assumed all of Tenant's obligations under this
Lease.

17.6In the event of any sale of the Building or Property, or any assignment of
this Lease by Landlord, Landlord shall be relieved of all liability under this
Lease arising out of any act, occurrence, or omission occurring after sale or
assignment; and the purchaser or assignee at such sale or assignment or any
subsequent sale or assignment of Lease, the Property, or Building, shall be
deemed without any further agreement to have assumed all of the obligations of
the Landlord under this Lease accruing after the date of such sale or
assignment.

17.7Subject to the provisions of this Section 17, this Lease shall be binding
upon and inure to the benefit of the parties, their heirs, successors and
assigns.



18.Default.

18.1The occurrence of any one or more of the following events shall constitute a
material default and breach of the Lease by Tenant ("Default"):

18.1.1    vacation or abandonment of all or any portion of the Premises;

18.1.2    failure by Tenant to make any payment required as and when due, where
such failure shall continue after three days' written notice from Landlord;

18.1.3    failure by Tenant to observe or perform any of the covenants,
conditions, or provisions of this Lease, other than the making of any payment,
where such failure shall continue after 30 days' written notice from Landlord;
or

18.1.4    (i) the making by Tenant of any general assignment or general
arrangement for the benefit of creditors; (ii) the filing by or against Tenant
of a petition in bankruptcy, including reorganization or arrangement, unless, in
the case of a petition filed against Tenant, the same is dismissed within 30
days; (iii) the appointment of a trustee or receiver to take possession of
substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease; (iv) the seizure by any department of any governmental
or any officer thereof of the business or property of Tenant; and
(v) adjudication that Tenant is bankrupt.

18.2Tenant shall notify Landlord promptly of any Default by Tenant (or event or
occurrence which, with the passage of time, the giving of notice, or both, would
become a Default) that by its nature is not necessarily known to Landlord.

18.3Landlord shall be in default if it fails to observe or perform any of the
covenants, conditions, or provisions of this Lease, where such failure shall
continue after 30 days' written notice from Tenant; provided, however, that if
the nature of Landlord's obligation is such that more than 30 days are required
for performance, Landlord shall not be in default if Landlord commences
performance within 30 days after Tenant's notice and thereafter completes such
performance diligently and within a reasonable time. Tenant shall copy
Landlord's lender with any such notice of default, if Tenant has been provided
with the name and address of any such lender.

18.4In no event shall a default by Landlord under this Lease give rise to any
right of Tenant to terminate this Lease or withhold or offset the payment of
Base Monthly Rent or Additional Rent. The obligations of Tenant to pay Base
Monthly Rent and Additional Rent shall continue

13

--------------------------------------------------------------------------------

unaffected in all events unless suspended or terminated pursuant to an express
provision of this Lease.

19.Remedies in Default.

19.1Upon a default by Tenant, Landlord shall have the following remedies, in
addition to all other rights and remedies provided by law or otherwise provided
in this Lease, to which Landlord may resort cumulatively or in the alternative:

19.1.1    Landlord may continue this Lease in full force and effect, and this
Lease shall continue in full force and effect as long as Landlord does not
terminate this Lease, and Landlord shall have the right to collect Rent when
due.

19.1.2    Landlord may terminate Tenant's right to possession of the Premises at
any time by giving written notice to that effect, and relet the Premises or any
part thereof. Tenant shall be liable immediately to Landlord for all costs
Landlord incurs in reletting the Premises or any part thereof, including,
without limitation, brokers' commissions, expenses of cleaning the Premises
required by the reletting, and like costs. Reletting may be for a period shorter
or longer than the remaining term of this Lease. No act by Landlord other than
giving written notice to Tenant shall terminate this Lease. Acts of maintenance,
efforts to relet the Premises, or the appointment of a receiver on Landlord's
initiative to protect Landlord's interest under this Lease shall not constitute
a termination of Tenant's right to possession. On termination, Landlord has the
right to remove all Tenant's Personal Property and store same at Tenant's cost
and to recover from Tenant as damages:

(i)The worth at the time of award of unpaid Rent and other sums due and payable
which had been earned at the time of termination; plus

(ii)The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable which would have been payable after termination until
the time of award exceeds the amount of such Rent loss that Tenant proves could
have been reasonably avoided; plus

(iii)The worth at the time of award of the amount by which the unpaid Rent and
other sums due and payable for the balance of the Term after the time of award
exceeds the amount of such Rent loss that Tenant proves could be reasonably
avoided; plus

(iv)Any other amount necessary which is to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform Tenant's obligations
under this Lease, or which, in the ordinary course of things, would be likely to
result therefrom, including, without limitation, any costs or expenses incurred
by Landlord: (A) in retaking possession of the Premises; (B) in maintaining,
repairing, preserving, restoring, replacing, cleaning, altering or
rehabilitating the Premises or any portion thereof, including such acts for
reletting to a new tenant or tenants; (C) for leasing commissions; and
(D) necessary or appropriate to relet the Premises; plus

(v)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by the laws of the State of
Washington.

19.1.3    The "worth at the time of award" of the amounts referred to in
subsections 19.1.2(i) and 19.1.2(ii) above is computed by allowing interest at
the interest rate in Section 33.8 on the unpaid Rent and other sums due and
payable from the termination date through the date of award. The "worth at the
time of award" of the amount referred to in subsection 19.1.2(iii) above is
computed by discounting such amount at the discount rate of the Federal Reserve
Bank of San Francisco at time of award plus one percent (1%).

14

--------------------------------------------------------------------------------

19.2Whether Landlord has elected to terminate this Lease or not, Tenant agrees
to pay Landlord the cost of recovering possession of the Premises, the expenses
of reletting, and any other costs or damages arising out of Tenant's Default,
including without limitation the costs of removing persons and property from the
Premises, the costs of preparing or altering the Premises for reletting,
broker's commissions, and attorneys' fees.



20.Access.    Tenant shall permit Landlord to enter the Premises at all
reasonable times for the purpose of inspecting, altering, and repairing the
Premises and the Building and ascertaining compliance with the provisions of
this Lease by Tenant. The existence or exercise of such right of access shall
not be construed as imposing any obligation on Landlord to inspect, discover or
correct or repair any condition in the Premises or the Building. Landlord may
also show the Premises to prospective purchasers or tenants at reasonable times,
provided that Landlord shall not materially interfere with Tenant's business
operation.

21.Hold-Over Tenancy.    If without execution of a new Lease or written
extension Tenant shall hold over after the expiration or termination of the
Term, with Landlord's written consent, Tenant shall be deemed to be occupying
the Premises as a Tenant from month to month, which tenancy may be terminated as
provided by law, unless the parties agree otherwise at the time of Landlord's
consent. If Tenant shall hold over after expiration or termination of the Term
without Landlord's written consent, the Base Monthly Rent payable shall be 200%
of the Base Monthly Rent payable in the last month prior to expiration or
termination of the Term, and Tenant shall continue to pay Additional Rent.
During any such tenancy, Tenant shall continue to be bound by all of the terms,
covenants, and conditions of this Lease, insofar as applicable.

22.Compliance with Laws.    Tenant shall not use the Premises or permit anything
to be done in or about the Premises which will in any way conflict with any
applicable law, statute, ordinance, or governmental rule or regulation and any
restrictive covenants and obligations created by private contracts which affect
the use and operation of the Premises, Building, Common Areas or Business Park,
now and hereafter in force ("Laws"). Tenant shall at its sole cost and expense
promptly comply with all Laws, including without limitation the Americans with
Disabilities Act, and with the requirements of any board of fire insurance
underwriters or other similar bodies now or hereafter constituted, relating to,
or affecting the use or occupancy of the Premises. Notwithstanding the
foregoing, Landlord warrants and represents that as of the Commencement Date,
the Premises and Building will be, to the best of Landlord's knowledge, in
compliance with all Laws. The judgment of any court of competent jurisdiction,
or the admission of Tenant in any action, whether Landlord be a party thereto or
not, that Tenant has violated any Law, shall be conclusive of the fact as
between Landlord and Tenant.

23.Rules and Regulation.    Tenant shall faithfully observe and comply with the
rules and regulations that Landlord shall from time to time promulgate with
respect to the Premises, Building, their structure or systems. Landlord reserves
the right from time to time to make all reasonable modifications to such rules
and regulations. Additions and modifications to rules and regulations shall be
binding on Tenant upon delivery of a copy of them to Tenant.

24.Parking.    Parking on the Premises shall be revised per Exhibit C, subject
to City of Redmond approval, to provide a minimum of 135 parking spaces. Tenant
may further maximize available parking stalls and or truck dock access by
re-striping all or a portion of the parking lot depicted on Exhibit C to
accommodate a higher ratio of compact stalls, and to add tandem stalls, and
Tenant will be solely responsible for all costs and permits required to add
additional stalls. Landlord shall work with Tenant in order help to maximize its
truck dock access. Tenant's parking on the Premises shall be subject to
reasonable rules and regulations and any charges that may be established or
altered by Landlord for such parking facilities from time to time. Tenant shall
comply with any and all private and governmentally imposed parking restrictions
applicable to the

15

--------------------------------------------------------------------------------

Premises, including without limitation, the requirements of all designations
placed on parking stalls, such as car pools. Tenant on the fifth month of
commencement of lease term or November 15, 2000 whichever occurs first shall
have a one time right to cancel this lease, if the Landlord is unable to secure
a permit for the revised parking by this time. Tenant shall notify Landlord in
writing within fifteen (15) days after the fifth (5th) month of this lease of
its intention to terminate. Tenant's failure to deliver such statement within
such time shall be conclusive upon Tenant that this Lease is in full force and
effect, without modification.

25.Estoppel Certificates.    Tenant shall execute, within ten business days
following Landlord's request, a certificate in such reasonable form as may be
required by Landlord or a prospective purchaser, mortgagee or trust deed
beneficiary, or Landlord's successor after a sale or foreclosure, certifying:
(i) the Commencement Date of this Lease, (ii) that the Lease is unmodified and
in full force and effect, (or if there have been modifications hereto, that this
Lease is in full force and effect, and stating the date and nature of such
modifications); (iii) that there have been no current defaults under this Lease
by either Landlord or Tenant except as specified in Tenant's statement, (iv) the
dates to which the Base Monthly Rent, Additional Rent and other charges have
been paid, and (v) any other information reasonably requested by the requesting
party. Such certificate may be relied upon by Landlord and/or such other
requesting party. Tenant's failure to deliver such statement within such time
shall be conclusive upon Tenant that this Lease is in full force and effect,
without modification except to the extent represented by Landlord, that there
are no uncured defaults in Landlord's performance under this Lease, and that not
more than one month's Rent has been paid in advance. Tenant's failure to deliver
said statement within ten business days of request, shall constitute Tenant's
Default.

26.Subordination.    Tenant agrees that this Lease shall be subordinate to the
lien of any mortgage, deeds of trust, or ground leases now or hereafter placed
against the Property or Building, and to all renewals and modifications,
supplements, consolidations, and extensions thereof. Notwithstanding the
foregoing, Landlord serves the right; however, to subordinate or cause to be
subordinated any such mortgage, deed of trust or ground lease to this Lease.
Upon a foreclosure or conveyance in lieu of foreclosure under such mortgage or
deed of trust, or a termination of such ground lease, and a demand by Landlord's
successor, Tenant shall attorn to and recognize such successor as Landlord under
this Lease. Tenant shall execute and deliver on request and in the form
requested by Landlord, any instruments reasonably necessary or appropriate to
evidence, effect or confirm such subordination. Should Tenant fail to sign and
return any such documents within ten business days of request, Tenant shall be
in Default. Tenant hereby irrevocably appoints Landlord as attorney-in-fact of
Tenant to execute, deliver and record any such document in the name and on
behalf of Tenant.

27.Removal of Property.    On expiration or other termination of this Lease,
Tenant shall remove (i) all personal property of Tenant on the Premises,
including without limitation all Tenant's furnishings, fixtures, furniture,
fittings, cabling, wiring and equipment; (ii) all improvements to the Premises
which Landlord requests be removed under Section 13; and (iii) at Landlord's
request, all non-standard or specialty improvements made to the Premises by
Landlord or Tenant. Tenant shall repair or reimburse Landlord for the cost of
repairing any damage to the Premises resulting from the installation or removal
of such property of Tenant. All property of Tenant remaining on the Premises
after reentry or termination of this Lease shall conclusively be deemed
abandoned and may be removed by Landlord. Landlord may store such property of
Tenant in any place selected by Landlord, including but not limited to a public
warehouse, at the expense and risk of the owner thereof, with the right to sell
such stored property of Tenant without notice to Tenant. The proceeds of such
sale shall be applied first to the cost of such sale, second to the payment of
the cost of removal and storage, if any, and third to the payment of any other
amounts that may then be due from Tenant to Landlord under this Lease, and any
balance shall be paid to Tenant.

16

--------------------------------------------------------------------------------

28.Personal Property Taxes.    Tenant shall pay prior to delinquency all
personal property taxes payable with respect to all property of Tenant located
on the Premises or the Building and promptly upon request of Landlord shall
provide satisfactory evidence of such payment. "Personal property taxes" under
this Section 28 shall include all property taxes assessed against the property
of Tenant, whether assessed as real or personal property.

29.Notices.    All notices under this Lease shall be in writing. Notices shall
be effective (i) when mailed by certified mail, return receipt requested
(ii) when personally delivered, or (iii) when sent by fax, in each case to the
address or fax number of the receiving party set forth in Section 1, Either
party may change its address and fax number for notices to the other from time
to time.

30.Condition of Premises.    By taking possession of the Premises, Tenant
accepts the Premises as being in good, sanitary order, condition and repair, and
further accepts all aspects of the Premises, Building, and Property in their
present condition, AS IS, including latent defects, without any representations
or warranties, express or implied, from Landlord.

31.Hazardous Substances.

31.1Tenant shall not, without first obtaining Landlord's prior written approval,
generate, release, emit, store, deposit, transport, or dispose of (collectively
"Release") any hazardous substances, sewage, petroleum products, hazardous
materials, toxic substances or any pollutants or substances, defined as
hazardous or toxic in applicable federal, state and local laws and regulations
("Hazardous Substances") in, on or about the Premises. In the event, and only in
the event, Landlord approves such Release of Hazardous Substances on the
Premises, such Release shall occur safely and in compliance with all applicable
federal, state, and local laws and regulations.

31.2Tenant shall indemnify and defend (with counsel approved by Landlord)
Landlord, and hold Landlord harmless, from and against any and all claims,
liabilities, losses, damages, cleanup costs, and expenses (including reasonable
attorneys' fees) arising out of or in any way relating to the Release by Tenant
or any of its agents, representatives, employees or invitees, or the presence of
any Hazardous Substances in, on or about the Premises occurring as a result of
or in connection with Tenant's use or occupancy of the Premises at any time
after the Commencement Date.

31.3Landlord shall have the right from time to time to enter the Premises,
Building and Property and inspect the same for the presence of Hazardous
Substances and compliance with the provisions of this Section 31 and inspect the
Premises, Building and Property. Landlord may cause tests to be performed for
Hazardous Substances on the Premises from time to time. Tenant shall bear the
cost of the first such test in any calendar year and any other such test that
occurs upon a reasonable suspicion by Landlord that there may be Hazardous
Substances in the Premises in violation of Tenant's obligations under this
Lease.

31.4The provisions of this Section 31 shall survive the expiration or
termination of this Lease with respect to any occurrences during the Term.

32.Signs.    Tenant shall not place upon or install in windows or other openings
or exterior sides of doors or walls of the Premises any symbols, drapes, or
other materials without the written consent of Landlord, which consent shall not
be unreasonably withheld or delayed. Tenant shall observe and comply with the
requirements of all Laws.

33.General Provisions.

33.1Attorneys' Fees.    In the event Landlord reasonably requires the services
of any attorney in connection with any Default or violation by Tenant of the
terms of this Lease or the exercise by Landlord of its remedies for any Default
by Tenant under this Lease, or a request by

17

--------------------------------------------------------------------------------

Tenant for Landlord's waiver of any terms of this Lease or extension of time to
perform or pay any obligation of Tenant under this Lease, Tenant shall promptly
on demand reimburse Landlord for its reasonable attorneys' fees incurred in such
instance. In the event of any litigation, arbitration or other proceeding
(including proceedings in bankruptcy and probate and on appeal) brought to
enforce or interpret or otherwise arising under this Lease, the substantially
prevailing party therein shall be entitled to the award of its reasonable
attorneys' fees, witness fees, and court costs incurred therein and in
preparation therefor.

33.2Governing Law.    This Lease shall be governed by and construed in
accordance with the laws of the State of Washington.

33.3Cumulative Remedies.    No remedy or election under this Lease shall be
deemed exclusive but shall, wherever possible, be cumulative with all other
remedies at law or in equity.

33.4Exhibits; Addenda.    Exhibits and Addenda, if any, affixed to this Lease
are a part of and incorporated into this Lease.

33.5Interpretation.    This Lease has been submitted to the scrutiny of all
parties hereto and their counsel, if desired, and shall be given a fair and
reasonable interpretation in accordance with the words hereof, without
consideration or weight being given to its having been drafted by any party
hereto or its counsel.

33.6Joint Obligation.    If there is more than one Tenant under this Lease, the
obligations hereunder imposed upon Tenants shall be joint and several.

33.7Keys.    Upon expiration or termination of this Lease, Tenant shall
surrender all keys to the Premises to Landlord at the place then fixed for
payment of Rent and shall inform Landlord of all combination locks, safes, and
vaults, if any, in the Premises.

33.8Late Charges; Interest.    Late payment by Tenant to Landlord of Rent or
other sums due under this Lease will cause Landlord to incur costs not
contemplated by this Lease, the exact amount of which would be difficult and
impractical to ascertain. Such costs include without limitation processing and
accounting charges and late charges which may be imposed on Landlord by the
terms of any mortgage or trust deed covering the Premises. Accordingly, Tenant
shall pay to Landlord as Additional Rent a late charge equal to five percent
(5%) of such installment as liquidated damages for such late payment, other than
for time value damages. Payment of the Rent via Tenant's delivery of a check
returned for "Insufficient Funds" shall constitute the delinquent payment of
Rent and shall be subject to the late charge and interest provisions of this
Section. In addition, any Rent or other sums due under this Lease to Landlord
that is not paid when due shall bear interest at the rate per annum of two
percent (2%) over the prime rate in effect at U.S. Bank, Seattle Main Office, on
the day such Rent or other sum was due. The existence or payment of charges and
interest under this Section shall not cure or limit Landlord's remedies for any
Default under this Lease. Tenant will have a one (1) five (5) day grace period
per year of the lease term that rent will not be deemed late.

33.9Light, Air, and View.    Landlord does not guarantee the continued present
status of light, air, or view in, to or from the Premises.

33.10Measurements.    All measurements of the Premises stated in this Lease,
even if approximations, shall govern and control over any actual measurement of
the Premises. The Rent provided in this Lease shall not be modified or changed
by reason of any measurement or re-measurement of the Premises that may occur
after the date of this Lease, and is agreed by Landlord and Tenant to constitute
the negotiated rent for the Premises.

18

--------------------------------------------------------------------------------

33.11Name.    Tenant shall not use the name of the Building for any purpose
other than as an address of the business conducted by the Tenant in the
Premises.

33.12Prior Agreements; Amendments.    This Lease contains all of the agreements
of the parties with respect to any matter covered or mentioned in this Lease,
and no prior agreements of understandings pertaining to any such matters shall
be effective for any purpose. No provision of this Lease may be amended or added
to except by an agreement in writing signed by the parties or their respective
successors in interest. This Lease shall not be effective or binding on any
party until fully executed by both parties hereto.

33.13Recordation.    Tenant shall not record this Lease or a short form
memorandum of this Lease without the prior written consent of Landlord.

33.14Limitation of Liability.    In consideration of the benefits accruing
hereunder, Tenant's sole and exclusive remedy shall be against the Landlord's
interest in the Rents, issues, and profits of the Project, and not against any
other assets of Landlord, or its members individually, or of the shareholders,
officers, directors, members, partners, or employees of any successors or
assigns, except to the extent caused by Landlord's gross negligence or willful
misconduct of Landlord. Without limiting the foregoing:

a.    The sole and exclusive remedy shall be against assets of Landlord relating
to the Premises, as described in Section 2;

b.    No shareholder, director, officer, member, or partner of Landlord shall be
sued or named as a party in any suit or action;

c.    No service of process shall be made against any entity or individual other
than a general partner of Landlord or Landlord's designated agent for service of
process;

d.    No individual or entity other than Landlord shall be required to answer or
otherwise plead to any service or process;

e.    No judgment may be taken against any individual or entity other than
Landlord;

f.    Any judgment taken against any individual or entity other than Landlord
may be vacated and set aside at any time without hearing;

g.    No writ of execution may at any time be levied against the assets of any
individual or entity other than Landlord;

h.    These covenants and agreements are enforceable both by Landlord and also
by any shareholder, director, officer, member, or partner of Landlord.

Tenant agrees that each of the foregoing provisions shall be applicable to any
covenant or agreement either expressly contained in this Lease or imposed by
statute or at common law.

33.15Severability.    That any provision of this Lease is invalid, void, or
illegal shall in no way affect, impair, or invalidate any other provision of
this Lease and such other provision shall remain in full force and effect.

33.16Time.    Time is of the essence of this Lease and each of its provisions.

33.17Waiver.    No provision of this Lease shall be deemed to have been waived
by Landlord unless such waiver is in writing signed by Landlord's duly
authorized representatives. The waiver by either party of any provision of this
Lease shall not be deemed to be a waiver of such provision or any other
provision, in any subsequent instance. The acceptance of Rent by Landlord shall
not be deemed to be a waiver of any preceding Default or breach by Tenant under
this Lease, whether known or unknown to Landlord, other than the failure of the
Tenant to pay the particular Rent so accepted.

19

--------------------------------------------------------------------------------





33.18No Waste.    Tenant shall not commit or suffer to be committed any waste,
damage or nuisance in or upon the Premises.

33.19Quiet Enjoyment.    Provided Tenant observes its obligations under this
Lease, its quiet enjoyment of the Premises throughout the Term shall not be
disturbed.



34.Authority of Tenant.

34.1If Tenant is a corporation, each individual executing this Lease on behalf
of Tenant represents and warrants that (s)he is duly authorized by all necessary
action of the directors of Tenant to execute and deliver this Lease in behalf of
Tenant, and that this Lease is binding upon Tenant in accordance with its terms.

34.2If Tenant is a partnership or limited liability company, each individual
executing this Lease on behalf of Tenant represents and warrants the (s)he is
duly authorized in accordance with Tenant's partnership agreement or limited
liability company agreement by all necessary action of the partners or members
or managers of Tenant to execute and deliver this Lease on behalf of Tenant,
and, and that this Lease is binding upon Tenant in accordance with its terms.

35.Financial Statements.    Tenant shall furnish to Landlord upon request
Tenant's most recent annual audited financial statements. If requested by
Landlords Lender Tenant shall furnish to Landlord from time to time, within 30
days of request, Tenant's most recent financial statements, including at a
minimum a balance sheet, income statement and statement of changes in financial
condition, or the equivalent, dated as of and for a period ending not more than
one quarter prior to the date of delivery. Such statements shall be in the form
furnished to Tenant's principal lender and/or to Tenant's shareholders or other
owners, but at a minimum shall be reviewed or compiled by an independent
certified public accountant. Tenant shall accompany such statements with a
certificate of its chief financial officer that the statements fairly present
the financial condition and results of operations of Tenant as of and for the
period ending on the date of such statements.

36.Brokerage Fee.    Landlord shall pay a market standard brokerage fee equal to
the sum of five percent (5%) of the aggregate Base Monthly Rent for the first
sixty months of the Lease Term, plus two and one-half percent (2-1/2%) of the
aggregate Base Monthly Rent for the next thirty-six (60) months. The total
brokerage fee shall be reduced by $31,007, which will be credited to Tenant as
payment towards its first months rent due. The commission shall be due and
payable 10 days after the expiration of Tenants right to cancel lease as
specified in Section 24 of this Lease. The brokerage fee shall be split evenly
between the two agents listed in Section 1 of this Lease. Each party represents
and warrants to the other that it has not had dealings with any real estate
broker or agent, or salesperson other than the agents identified in Section 1,
such that the other party would have any liability for any commissions or other
compensation to such broker, agent or salesperson, and that no such broker,
agent salesperson has asserted any claim or right to any such commission or
other compensation. Each party so representing and warranting shall defend and
indemnify the other party and hold the other party harmless from and against any
and all loss, cost, liability, damage and expense (including reasonable
attorneys' fees) whatsoever that may arise out of the breach of such
representation and warranty.

20

--------------------------------------------------------------------------------

        EXECUTED the day and year above written.

LANDLORD:

LAGUNA SOUTH EXCHANGE LLC,
a Washington limited liability company
By Exchange Properties Corporation,
a Washington corporation, Member    

--------------------------------------------------------------------------------

   
By:
 
/s/ [Illegible]

--------------------------------------------------------------------------------


 
 
Its:
 
Exchange Coordinator

--------------------------------------------------------------------------------


 
 

TENANT:

ADVANCED DIGITAL INFORMATION
CORPORATION, a Washington corporation    

--------------------------------------------------------------------------------

   
By:
 
/s/ Jon Gacek

--------------------------------------------------------------------------------


 
  Its:   CFO

--------------------------------------------------------------------------------

   

21

--------------------------------------------------------------------------------

STATE OF WASHINGTON   )         )   ss. COUNTY OF SNOHOMISH   )    

        On this 21st day of March, 2000, before me, the undersigned, a Notary
Public in and for the State of Washington, personally appeared Christine E.
Towey, to me known to be the exchange coordinator of Exchange Properties
Corporation, sole member of Laguna South Exchange, LLC, the entity that executed
the foregoing instrument, and acknowledged the said instrument to be the free
and voluntary act and deed of said corporation for the uses and purposes therein
mentioned, and on oath stated that he/she was duly authorized to execute the
said instrument on behalf of said corporation.

        WITNESS MY HAND AND OFFICIAL SEAL hereto affixed the day and year first
above written.

[SEAL]   /s/ MARION HARRISON

--------------------------------------------------------------------------------

        Name MARION HARRISON

--------------------------------------------------------------------------------

   
 
 
NOTARY PUBIC in and for the State of Washington residing at     EVERETT,
WASHINGTON

--------------------------------------------------------------------------------

  .
 
 
My commission expires
9/9/03

--------------------------------------------------------------------------------


 
.

STATE OF WASHINGTON   )         )   ss. COUNTY OF KING   )    

        On this 20th day of MARCH 2000, before me, the undersigned, a Notary
Public in and for the State of WASHINGTON, personally appeared JON W. GACEK, to
me known to be the CFO of ADIC,                that executed the foregoing
instrument, and acknowledged the said instrument to be the free and voluntary
act and deed of said                    , for the uses and purposes therein
mentioned, and on oath stated that he/she was authorized to execute said
instrument on behalf of the           .

        WITNESS MY HAND AND OFFICIAL SEAL hereto affixed the day and year first
above written.

[SEAL]   [Illegible]

--------------------------------------------------------------------------------

        Name [Illegible]

--------------------------------------------------------------------------------

        NOTARY PUBLIC in and for the State of Washington residing at Kirkland.  
      My commission expires 01-20-03.    

22

--------------------------------------------------------------------------------




EXHIBIT A


THE BUILDING


GRAPHIC [g343959.jpg]

23

--------------------------------------------------------------------------------


EXHIBIT B


LEGAL DESCRIPTION


LEGAL DESCRIPTION:

THAT PORTION OF LOTS 18 AND 19 OF MARYMOOR BUSINESS CAMPUS, AS PER PLAT RECORDED
IN VOLUME 117 OF PLATS, PAGES 25 THROUGH 29, RECORDS OF KING COUNTY, AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 18;
THENCE SOUTH 88° 12' 44" EAST ALONG THE SOUTH LINE OF SAID LOTS 18 AND 19, A
DISTANCE OF 342.77 FEET;
THENCE NORTH 01° 47' 16" EAST PARALLEL WITH THE WEST LINE OF LOT 19, A DISTANCE
OF 414.97 FEET TO THE NORTHERLY LINE OF SAID LOT 19;
THENCE NORTH 88° 12' 44" WEST 3.17 FEET TO A POINT OF CURVE IN SAID NORTHERLY
LINE;
THENCE ALONG SAID CURVE TO THE LEFT, HAVING A RADIUS OF 25.00 FEET THROUGH A
CENTRAL ANGLE OF 38° 12' 48", AN ARC DISTANCE OF 16.67 FEET TO A POINT OF
REVERSE CURVE IN SAID NORTHERLY LINE;
THENCE ON SAID CURVE TO THE RIGHT ALONG SAID NORTHERLY LINE AND THE
NORTHEASTERLY LINE OF SAID LOT 18, HAVING A RADIUS OF 45.00 FEET, THROUGH A
CENTRAL ANGLE OF 128° 12' 48", AN ARC DISTANCE OF 100.70 FEET TO THE NORTH LINE
OF SAID LOT 18;
THENCE NORTH 88° 12' 44" WEST 255.00 FEET TO THE NORTHWEST CORNER OF SAID
LOT 18;
THENCE SOUTH 01° 18' 42" WEST 444.99 FEET TO THE POINT OF BEGINNING;

(ALSO KNOWN AS PARCEL 1 OF CITY OF REDMOND LOT LINE ADJUSTMENT NO. SS-83-42,
RECORDED UNDER RECORDING NO. 8312291131);

SITUATE IN THE CITY OF REDMOND, COUNTY OF KING, STATE OF WASHINGTON.

24

--------------------------------------------------------------------------------


EXHIBIT C


NEW PARKING CONFIGURATION


         GRAPHIC [g1018955.jpg]

25

--------------------------------------------------------------------------------


RIDER—OPTION TO EXTEND TERM


        R1.  Tenant shall have one (1) option to extend the Term for an
additional five (5) years (the "Extended Term"), provided that Tenant is not in
default at the time of exercise of the option or commencement of the Extended
Term (unless the default is cured within any applicable cure period). Tenant
shall exercise that option by giving Landlord written notice of its election to
do so no less than nine (9) months prior to the end of the Term ("Tenant's
Notice of Exercise"). The exercise of such option to extend shall be for the
entire Premises and shall be on the same terms and conditions as set forth in
the Lease except that the Base Monthly Rent shall be adjusted as set forth
below. The option provided in this Rider is personal to Tenant and may not be
exercised by any assignee of Tenant or subtenant of the Premises and may not be
exercised during any period in which more than fifty percent (50%) of the RSF of
the Premises is subleased by Tenant.

        R2.  Upon receipt of Tenant's Notice of Exercise, Landlord shall advise
Tenant in writing of Landlord's calculation of the Base Monthly Rent for the
Extended Term, which shall be equal to the fair market rental value of the
Premises for a five (5) year term, but not less than Base Monthly Rent during
the Term (the "Fair Market Rental"), not later than six (6) months prior to the
end of the Term. If Tenant disagrees with such calculation, it shall advise
Landlord in writing thereof within twenty (20) days thereafter, and the parties
shall promptly meet to attempt to resolve their differences. If these
differences as to Fair Market Rental are not resolved within a two (2) month
period, then the parties shall submit the matter to arbitration in accordance
with the terms of paragraph C below so that Fair Market Rental is determined no
later than three (3) months prior to the end of the Term.

        R3.  If the parties are unable to reach agreement on Fair Market Rental
during the period specified in paragraph B, then within ten (10) days thereafter
either party may advise the other in writing of the name and address of its
arbitrator. The arbitrator shall be a licensed commercial real estate broker or
appraiser (MAI or member of a successor or similar institution) with at lease
ten (10) years experience dealing with rental rates in the Redmond, Washington
and greater Eastside areas. The duty of any and all arbitrator(s) appointed
under this paragraph shall be to determine the Fair Market Rental. In doing so,
Fair Market Rental for purposes of this determination shall not include the
value of any improvements made by Tenant to the Premises; provided that, if
Landlord reimburses Tenant for the unamortized costs of those improvements
(using a 15-year straight-line amortization schedule to determine those costs),
the value of those improvements shall be included in the determination of Fair
Market Rental.

        R3.1     Within ten (10) business days after receipt of such notice from
the initiating party (the "Instigator") designating its arbitrator, the other
party (the "Recipient") shall give notice to Instigator, specifying the name and
address of the person designated by Recipient to act as arbitrator on its behalf
who shall be similarly qualified. If Recipient fails to notify Instigator of the
appointment of its arbitrator, within or by the time above specified, then the
arbitrator appointed by Instigator shall be the arbitrator to determine the
issue. If two (2) arbitrators are so chosen the arbitrators so chosen shall meet
within ten (10) business days after the second arbitrator is appointed. The
arbitrators shall have the right to consult experts and competent authorities
with factual information or evidence pertaining to a determination of Fair
Market Rental, but any such consultation shall be made in the presence of both
parties with full right on their part to cross-examine. The arbitrators shall
have no power to modify the provisions of this Lease. Any decision rendered by
an arbitrator or arbitrators concerning Fair Market Rental shall be in writing
and delivered in counterparts to the parties.

        R3.2     If within ten (10) business days after such first meeting the
two arbitrators shall be unable to agree promptly upon a determination of Fair
Market Rental, they, themselves, shall appoint a third arbitrator, who shall be
a competent and impartial person with qualifications similar to those required
of the first two arbitrators. If they are unable to agree upon such appointment
within five (5) business days after expiration of said ten (10) day period, the
third arbitrator shall be selected by the parties

26

--------------------------------------------------------------------------------


themselves, if they can agree thereon, within a further period of ten (10)
business days. If the parties do not so agree, then either party, on behalf or
both, may request appointment of such a qualified person by the then presiding
judge of King County Superior Court acting in his or her private non-judicial
capacity, and the other party shall not raise any question as to such Judge's
full power and jurisdiction to entertain the application for and make the
appointment. The request to the presiding judge shall include a request to make
that appointment within ten (10) business days. The person appointed by the
presiding judge shall be the third arbitrator, and the parties agree to
indemnify and hold the presiding judge fully and completely harmless from and
against all claims arising out of the presiding judge's appointment of that
arbitrator.

        R3.3     The three (3) arbitrators shall decide the dispute by following
the procedure set forth in this Section. Within ten (10) business days after
appointment of the third arbitrator, the arbitrators selected by each of the
parties shall state in writing his or her determination of the Fair Market
Rental supported by the reasons therefor with counterpart copied to each party.
The arbitrators shall arrange for a simultaneous exchange of such proposed
resolutions. The role of the third arbitrator shall be to select which of the
two proposed resolutions most closely approximates his or her determination of
Fair Market Rental. The third arbitrator shall have no right to propose a middle
ground or any modification of either of the two proposed resolutions. The
resolution he or she chooses as most closely approximating his or her
determination shall constitute the decision of the arbitrators and be final and
binding upon the parties. The third arbitrator shall render his or her decision
in writing, with counterpart copies to each party, within ten (10) business days
after submission of the proposed resolutions by the other two arbitrators.

        R3.4     In the event of a failure, refusal or inability of any
arbitrator to act, his or her successor shall be appointed by him, but in the
case of the third arbitrator, his or her successor shall be appointed in the
same manner as provided for appointment of the third arbitrator. Each party
shall pay the fee and expenses of its respective arbitrator and both shall share
equally the fee and expenses of the third arbitrator, if any, and the attorneys'
fees and expenses of counsel for the respective parties and of witnesses shall
be paid by the respective party engaging such counsel or calling such
witnessses.

27

--------------------------------------------------------------------------------



QuickLinks


LEASE
EXHIBIT A
THE BUILDING
EXHIBIT B
LEGAL DESCRIPTION
EXHIBIT C
NEW PARKING CONFIGURATION
RIDER—OPTION TO EXTEND TERM
